Citation Nr: 0928579	
Decision Date: 07/31/09    Archive Date: 08/04/09

DOCKET NO.  04-23 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for cystic acne.

2.  Entitlement to service connection for a skin disorder, to 
include cystic acne and hidradenitis suppurativa.

3.  Entitlement to an effective date prior to March 12, 2004 
for the grant of service connection for posttraumatic stress 
disorder (PTSD).

4.  Entitlement to an initial rating in excess of 10 percent 
for pseudofolliculitis barbae.


REPRESENTATION

Appellant represented by:	Michael Lopez, Jr., Agent

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran had active service from June 1971 to June 1975.

This case comes to the Board of Veterans' Appeals (BVA or 
Board) on appeal from decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas that denied 
service connection for cystic acne and that granted service 
connection for PTSD, effective March 12, 2004.  

Although it appears that the RO has reopened the previously 
denied claim for service connection for cystic acne, 
regardless of how the RO ruled on the question, the Board 
must determine for purposes of jurisdiction whether there is 
new and material evidence sufficient to reopen the claim.  
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The issue of entitlement to an initial rating in excess of 10 
percent for service-connected pseudofolliculitis barbae is 
addressed in the REMAND portion of the decision below.


FINDINGS OF FACT

1.  An unappealed April 2002 rating decision denied service 
connection for cystic acne.

2.  Some of the evidence associated with the claims file 
subsequent to the April 2002 rating decision was not 
previously submitted for consideration, relates to an 
unestablished fact necessary to establish the claim and 
raises a reasonable possibility of substantiating the claim.

3.  Acne was noted on medical examination upon the Veteran's 
entry into active service, and did not undergo an increase in 
severity during service beyond the natural progress of the 
disability.

4.  Hidradenitis suppurativa was first manifested many years 
after service and is not shown to be causally or 
etiologically related to service.

5.  An unappealed September 2002 rating decision denied 
service connection for PTSD.  

6.  On March 12, 2004, more than one year after the October 
2002 letter notifying the Veteran of the September 2002 
rating decision denying service connection for PTSD, the 
Veteran filed a VA Form 9, which the RO found was a request 
to reopen his previously denied claim for service connection 
for PTSD.


CONCLUSIONS OF LAW

1.  The April 2002 rating decision, which denied service 
connection for cystic acne, is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.203 (2008).

2.  The evidence received after the April 2002 rating 
decision is new and material, and the claim for service 
connection for cystic acne is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2008).

3.  The Veteran's skin disorders, cystic acne and 
hidradenitis suppurativa, were not incurred in or aggravated 
during active service, nor may a skin disorder be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1110, 1111, 1116, 
1153, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304(b), 3.306, 3.307, 3.309 (2008).

4.  The requirements for an effective date prior to March 12, 
2004, for the award of service connection for PTSD have not 
been met.  38 U.S.C.A. §§ 5101, 5103, 5103A, 5107, 5110, 7105 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.151, 3.400(r) 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified in 
relevant part at 38 U.S.C.A. §§ 5103, 5103A and 5107 (West 
2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. § 3.159 (2008).

The notice requirements of the VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain.  38 U.S.C.A. § 5103(a).  The 
requirements apply to all five elements of a service 
connection claim:  veteran status, existence of a disability, 
a connection between a veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Such notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Shinseki v. Sanders, 129 S.Ct. 1696 
(2009).

The RO provided notice to the Veteran in a June 2003 letter, 
issued prior to the decision on appeal, regarding what 
information and evidence is needed to substantiate his claim 
for service connection.  The letter also advised as to what 
information and evidence must be submitted by the Veteran, 
and the types of evidence that will be obtained by VA.  The 
RO did not provide the Veteran with notice of the need to 
submit new and material evidence to reopen the claim for 
service connection for a skin disability, as well as advising 
the Veteran of the basis for the prior denial of that claim.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  However, in 
light of the fact that the Board has reopened this claim in 
this decision, the Board finds that the Veteran has not been 
prejudiced by the failure to provide adequate notice pursuant 
to Kent.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
Veteran's service treatment records, post-service treatment 
records, and VA examination reports.  

As to the claim for an earlier effective date for service 
connection for PTSD, in this case, the Veteran's claim for an 
earlier effective date arises from the initial grant of 
service connection for that disability.  Preadjudicatory VCAA 
notice was provided in a March 2002 letter, which advised the 
Veteran of what information and evidence is needed to 
substantiate a claim for service connection, as well as what 
information and evidence must be submitted by him and what 
information and evidence will be obtained by VA.

In Dingess the Court held that in cases in which service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service 
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Dingess, 19 Vet. App. 
at 490-91; see also 38 C.F.R. § 3.159(b)(3)(i).  Thus, VA's 
duty to notify in this case has been satisfied.  See 
generally Turk v. Peake, 21 Vet. App. 565 (2008) (where a 
party appeals from an original assignment of a disability 
rating, the claim is classified as an original claim, rather 
than as one for an increased rating); see also Shipwash v. 
Brown, 8 Vet. App. 218, 225 (1995); see also Fenderson v. 
West, 12 Vet. App. 119 (1999) (establishing that initial 
appeals of a disability rating for a service-connected 
disability fall under the category of "original claims").

As discussed above, the Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, and there has been a complete review of 
all the evidence without prejudice to the Veteran.  As such, 
there is no indication that there is any prejudice to the 
Veteran by the order of the events in this case.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

Although the Veteran was not provided a notice letter 
specifically regarding the information and evidence needed to 
establish a disability rating and an effective date for his 
claimed disabilities, he was given this information in an 
April 2006 Supplemental Statement of the Case.  Moreover, as 
the Board concludes below that the preponderance of the 
evidence is against the Veteran's claim for service 
connection for a skin disorder, any question as to an 
appropriate disability rating and effective date to be 
assigned is rendered moot.  Any error in the sequence of 
events or content of the notice is not shown to have any 
effect on the case or to cause injury to the Veteran.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006)

Skin Disorder

Service connection was initially denied for cystic acne in an 
unappealed November 1996 rating decision. The RO determined 
that the evidence of record showed that cystic acne existed 
prior to service and was not aggravated by service.  As the 
Veteran did not appeal this decision, it became final.  
38 U.S.C.A. § 7105.

The claim for service connection for cystic acne was most 
recently denied in an unappealed April 2002 rating decision, 
in which the RO determined that new and material evidence had 
not been submitted to reopen the claim.  

When the Veteran's claim for service connection for cystic 
acne was previously considered and denied, in April 2002, the 
RO found that the additional evidence submitted since the 
last prior denial of the claim was not new, but was 
cumulative and redundant.  After being notified of that 
decision and of his appellate rights, the Veteran did not 
appeal that decision.  As such, the April 2002 decision 
represents a final decision.

The Veteran subsequently requested that his claim for service 
connection for cystic acne be reopened.  As general rule, a 
claim shall be reopened and reviewed if new and material 
evidence is presented or secured with respect to a claim that 
is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a 
claimant seeks to reopen a final decision, the first inquiry 
is whether the evidence presented or secured after the last 
disallowance is "new and material."  Under 38 C.F.R. § 
3.156(a), new evidence means evidence not previously 
submitted to agency decision makers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  Smith v. West, 12 Vet. App. 312 (1999). 
Furthermore, "material evidence" could be "some new evidence 
[that] may well contribute to a more complete picture of the 
circumstances surrounding the origin of the Veteran's injury 
or disability, even where it will not eventually convince the 
Board to alter its rating decision."  Hodge v. West, 155 F. 
3d 1356, 1363 (Fed. Cir. 1998).  If it is determined that new 
and material evidence has been submitted, the claim must be 
reopened.  The VA may then proceed to the merits of the claim 
on the basis of all of the evidence of record.

The evidence associated with the claims file subsequent to 
the April 2002 rating decision consists of statements and 
testimony from the Veteran; VA and private medical records; 
and VA examination reports.  Most of this evidence is new, in 
that it was not previously physically of record.  In 
addition, a March 2006 letter from a private dermatologist, 
C.A.K., MD, suggests that the Veteran's current skin 
condition could be related to his service in Vietnam.  Since 
what was missing at the time of the previous denial was 
medical evidence showing that the pre-service cystic acne was 
aggravated during service, and the evidence added to the 
record since April 2002 relates to that fact, the Board finds 
that new and material evidence has been submitted to reopen 
the previously denied claim.

Having found that new and material evidence has been 
submitted to reopen the previously denied claim, the Board 
finds that to this extent only, the Veteran's appeal may be 
granted.

Turning to the merits of the Veteran's claim, he contends 
that he has cystic acne covering large portions of his body 
that was incurred in or aggravated during active service, and 
that could be due to herbicide exposure in service.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until 
the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

A veteran will be presumed to have been in sound condition 
when examined, accepted, and enrolled in service, except as 
to defects, infirmities, or disorders noted at entrance into 
service.  Only such conditions as are recorded in examination 
reports are to be considered as noted.  Clear and 
unmistakable (obvious or manifest) evidence demonstrating 
that an injury or disease existed prior to service will rebut 
the presumption of soundness.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304.

Additionally, a veteran who had active service in the 
Republic of Vietnam from January 9, 1962, to May 7, 1975, is 
presumed to have been exposed to an herbicide agent during 
that service.  When such a veteran develops chloracne or 
other acneform disease consistent with chloracne to a degree 
of 10 percent or more within a year after the last date on 
which the Veteran was exposed to an herbicide agent during 
active service, the disorder shall be presumed to have been 
incurred during service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 
3.307(a)(6), 3.309(e).

In order to prevail on the issue of service connection there 
must be competent evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
competent evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Initially, the Board notes that the Veteran served during the 
Vietnam Era.  However, other than the Veteran's statements, 
there is no evidence indicating the Veteran served in 
Vietnam.  In this regard, the Board notes that the Veteran's 
service personnel records reflect that he served as a 
security policeman at Udorn Air Force Base in Thailand from 
January 1972 to late February 1973, where he was assigned to 
a security police squadron.  Subsequent performance reports 
reflect that he was assigned to Minot Air Force Base in North 
Dakota.  Service treatment records show that the Veteran was 
stationed in Thailand from March 1972 to May 1973.  His DD 
Form 214 reflects that his primary Military Occupational 
Specialty (MOS) was a security police specialist.  

After a thorough review of the record, there is nothing to 
support a finding that the Veteran set foot in Vietnam during 
his service, nor is there any evidence that he was otherwise 
exposed to herbicides while in service.  The Board finds the 
service records showing he served as a security policeman in 
Thailand during his foreign service to be more probative than 
his recent recitation to physicians of serving in Vietnam.  
Thus, the Board finds that the Veteran did not serve in 
Vietnam and is not presumed to have been exposed to 
herbicides in service.  Given the above, the Board concludes 
that the Veteran is not entitled to any presumptions based on 
herbicide exposure.  See 38 C.F.R. §§ 3.307, 3.309.

The fact that the Veteran is not entitled to the foregoing 
regulatory presumption of service connection does not 
preclude an evaluation as to whether he is entitled to 
service connection on a direct basis or entitled to service 
connection for a chronic disease.  See Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).  

However, the initial question is whether the Veteran's 
claimed disability, cystic acne, was present prior to 
service.  Service treatment records reflect that on 
enlistment examination in March 1971, a clinical evaluation 
of the Veteran's skin was abnormal, and the examiner noted 
acne of the chest, back and face, moderately severe.  In a 
March 1971 report of medical history, the Veteran reported 
that he had a history of skin diseases.  He stated that he 
had been treated for acne in June 1969 by Dr. Smith.  The 
reviewing examiner noted that the Veteran had been treated 
for acne.

As acne was noted on the Veteran's March 1971 entrance 
medical examination, the Board finds that the presumption of 
soundness is rebutted as to this condition, and finds that 
acne existed prior to service.  38 U.S.C.A. § 1111.  The 
remaining question is whether this disability was aggravated 
during service.

For purposes of aggravation of a preexisting injury, such 
aggravation will be said to have occurred where there is an 
increase of disability during active military, naval or air 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Paulson v. Brown, 7 
Vet. App. 466, 468 (1995).  Clear and unmistakable evidence 
is required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during wartime service.  Aggravation may not be conceded, 
however, where the disability underwent no increase in 
severity during service. 38 C.F.R. § 3.306(b).  See Falzone 
v. Brown, 8 Vet. App. 398, 402 (1995) (holding that the 
presumption of aggravation created by section 3.306 applies 
only if there is an increase in severity during service); 
Akins v. Derwinski, 1 Vet. App. 228, 232 (1991).  In 
addition, temporary flare-ups, even in service, will not be 
considered sufficient to establish an increase in severity 
unless the underlying condition, as contrasted to the 
symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 
295 (1991), Browder v. Brown, 5 Vet. App. 268, 271 (1993).  
See also Daniels v. Gober, 10 Vet. App. 474, 479 (1997).

A lack of aggravation may be shown by establishing that there 
was no increase in disability during service or that any 
"increase in disability [was] due to the natural progress of 
the preexisting condition."  Wagner v. Principi, 370 F.3d 
1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. § 1153.  

The Veteran's service treatment records reflect treatment for 
acne throughout his active service, and reflect fluctuations 
in the severity of this condition.  In August 1971, two 
months after entering military service, he was treated for 
"Acne 3+," while he was stationed in Georgia.  In May 1972, 
while stationed in Thailand, he was diagnosed with moderately 
severe cystic acne.  In June 1972, he was treated for deep 
cystic acne of the face (moderate to severe), back (severe) 
and chest (moderate with scarring).  He was treated for 
persistent acne in January and February 1973.  In February 
1973, some improvement was noted, but in March 1973 his acne 
was described as severe.  In November 1973, the examiner 
noted that the Veteran had cystic pustular acne of the face, 
chest and back.  An acne flare was noted in February 1974, 
with numerous cysts in the neck region.  In May 1974, he was 
diagnosed with pseudofolliculitis barbae and cystic acne.  In 
June 1974, his acne was treated with Cleocin, and in early 
July 1974, his acne was much improved.  The examiner noted 
that the Veteran's chest and back were clear of active 
lesions and the facial lesions were diminished in size and 
number.  

In mid-July 1974, the Veteran's chest and back remained 
clear, and his facial lesions were worse.  His Cleocin was 
increased, and in late July 1974, he had 2 lesions on the 
chest and back, and his face was dramatically improved.  In 
November 1974, the Veteran's cystic acne of the face was 
under fairly good control.  He had been out of Cleocin for 
the past two weeks; Achromycin was prescribed.  In January 
1975, he had persistent cystic acne.  Achromycin was stopped 
and Minocin was started.  In March 1975, the Veteran reported 
that he stopped taking his Minocin, and had no antibiotic 
prescription for the past months, and as a consequence, had 
many pustules and papules and early cysts.  Achromyocin was 
prescribed.  In April 1975, slight improvement was noted, but 
the condition was still significant.  The examiner noted that 
to date the Veteran had the best results with Cleocin, and 
that medication was restarted.  In May 1975, the examiner 
noted that the Veteran was clear on Cleocin, but that he ran 
out of the medication two weeks ago and experienced a flare.  
He had scattered pustules and cysts on his face.  Cleocin was 
prescribed.

Service treatment records show that the Veteran was placed on 
several physical profiles for periods from June 1972 to June 
1975 for skin disorders variously termed as acne, acne 
vulgaris, cystic acne, and pseudofolliculitis barbae, and was 
excused from daily shaving during most of this period.

On separation examination in February 1975, a clinical 
evaluation of the Veteran's skin was abnormal, and the 
examiner noted some acne scarring on the trunk and face.  
There was one large 1 centimeter pustule sternally under 
treatment.  The examiner diagnosed skin diseases, and noted 
various entries in the records for cystic acne which existed 
prior to service, for which he was treated with various 
medications, and which was resolving.  The Veteran presently 
had a one-centimeter pustule in the center of his sternum for 
the past three days.  Service treatment records are negative 
for hidradenitis suppurativa or any skin disorder of the 
groin.

Private medical records dated from March 1973 to March 1982 
from Dr. B.F. reflect treatment for acne of the face, chest 
and back.  

The first medical evidence of hidradenitis suppurativa or any 
skin disorder of the groin is dated in 1996.  

At a January 1996 VA Agent Orange examination, the Veteran 
complained of cystic acne which he said he had ever since he 
was in Vietnam and Thailand.  He related that he was 
stationed in Thailand and made two trips into Vietnam during 
his 1972-1973 tour.  He said his Vietnam stay lasted about 60 
days on separate occasions, and most of his duty there was 
conducted by air, in helicopters.  He said he first noticed 
skin problems in service.  The examiner diagnosed cystic 
acne.

A March 1996 VA Agent Orange dermatology consultation 
reflects that the Veteran reported that he served in Vietnam 
and was exposed to Agent Orange.  He related that since that 
time he had terrible acne problems mainly involving his face, 
chest, back, and groin.  The examiner diagnosed severe cystic 
acne and opined that because of its diffuse nature, he 
surmised that it could be related to exposure to Agent 
Orange, especially with the involvement of the groin area.

An August 1996 private medical record apparently from H.L.F., 
MD, reflects that the Veteran reported that he had acne of 
the face and body that started in 1972 while in Asia 
(Vietnam).  He reported that he was a gunner in Vietnam, and 
was not sure if he was exposed to Agent Orange.  The examiner 
diagnosed hidradenitis suppurativa and unsure exposure to 
Agent Orange.

By a letter dated in September 2001, a private dermatologist, 
P.S.H., MD, indicated that he had treated the Veteran for 
skin complaints.  He noted that the Veteran reported that he 
had a problem of his thighs, groin, and abdomen for quite a 
number of years.  The Veteran reported acne of the back with 
scarring since the 1970s, but said he had none of this as a 
young man.  He said his problems presented in 1972 in the 
jungle in the presence of heat and tropical conditions.  Dr. 
H. reviewed photographs brought by the Veteran and stated 
that they showed what appeared to be typical hydradenitis 
suppurativa cysts with inflammatory papules and scars of the 
medial thighs.  On examination, there were typical 
hydradenitis suppurativa type lesions of the medial thighs 
and abdomen.  

By a letter dated in October 2003, a private dermatologist, 
C.A.K., MD, stated that he examined the Veteran in August 
2003 and October 2003.  He indicated that the Veteran had 
cystic acne and hidradenitis suppurativa which were very 
active on his medial thighs, abdomen, groin and buttocks, and 
also had numerous comedones over the face and cystic lesions 
in the postauricular areas.  He noted that the Veteran 
improved with therapy but had exacerbations.  He stated, 
"His facial lesions are similar to or could be Chloracne, 
and his overall picture including past apparent breakouts 
could represent Acne Conglobata."  In July 2004, Dr. K. 
diagnosed chronic nodular cystic acne of the face and torso 
with severe scarring, and also had hidradenitis and 
pseudofolliculitis.  He stated that a review of his military 
medical records revealed that he had these problems since the 
early 1970s.

A letter from a private dermatologist, C.K., MD, reflects 
that she saw the Veteran in July 2004 for a skin evaluation.  
She noted that the Veteran had a history of nodular cystic 
acne of the face and torso with resultant extensive scarring.  
He currently had pseudofolliculitis of the beard area of his 
face and neck, from which he had suffered since the early 
1970s, as evident from reviewing his military medical 
records.

VA outpatient treatment records dated from 2003 to 2008 
reflect ongoing treatment for skin disorders including acne 
and hidradenitis suppurativa.  A February 2004 dermatology 
doctor's note reflects that the Veteran had been referred for 
evaluation of chloracne.  The Veteran claimed he had this 
condition since service in Vietnam.  He presented two letters 
from private dermatologists, one who believed he may have 
chloracne, and one who believed he had hidradenitis 
suppurativa.  The VA staff dermatologist examined the Veteran 
and diagnosed hidradenitis suppurativa.

At an October 2005 VA skin examination, the Veteran 
complained of pseudofolliculitis barbae which began in 
service.  He reported that he developed a rash of the face, 
chest, and back while he was stationed in Vietnam in the Air 
Force.  He reported that he was treated for cystic acne in 
service, and that he had flare-ups of this condition ever 
since then.  The examiner diagnosed chronic folliculitis 
barbae and chronic cystic acne involving the face, upper 
chest, and upper back.

In a December 2005 rating decision, the RO granted service 
connection for pseudofolliculitis barbae.

By a letter dated in March 2006, Dr. K. indicated that the 
Veteran had inflammatory cystic acne with active and draining 
lesions along with hidradenitis and pseudofolliculitis.  He 
stated, ". . . this has been an ongoing condition for many 
years.  Contributing factors are many including stress, 
humidity, exposure to chemicals, irritants, etc.  It could be 
possible that his Vietnam tenure may have contributed to his 
condition."

At a May 2007 VA skin examination the examiner noted that the 
claims file had been reviewed.  He noted that the Veteran had 
acne symptoms prior to service. The Veteran reported 
recurrent flare-ups of his skin condition.  The examiner 
diagnosed cystic acne and hidradenitis suppurativa.  The 
examiner opined that the Veteran's cystic acne existed prior 
to service and was not aggravated beyond the normal 
progression of the disease.  The examiner added that the 
Veteran's cystic acne was likely hereditary in origin and was 
following a natural progression.  He stated that the 
Veteran's cystic acne had been worsened by hidradenitis 
suppurativa which caused most of the Veteran's skin symptoms.  
He stated that the Veteran had two skin conditions, which 
were different pathologies and not related to one another.

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay assertions may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. 
Cir. 2006) (addressing lay evidence as potentially competent 
to support presence of disability even where not corroborated 
by contemporaneous medical evidence). 

The Veteran is certainly competent to testify as to symptoms 
such as skin pustules which are non-medical in nature, 
however, he is not competent to render a medical diagnosis.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony 
is competent to establish the presence of observable 
symptomatology that is not medical in nature); see also, 
Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (certain 
disabilities are not conditions capable of lay diagnosis).  
Therefore, this is not a case in which the Veteran and his 
representative's lay beliefs alone can serve to establish any 
association between the claimed disability and his military 
service.  See Espiritu, supra; Moray v. Brown, 5 Vet. App. 
211 (1993).  

Although the Veteran contends that his current cystic acne 
and hidradenitis suppurativa were incurred in service, the 
Board finds that the weight of the evidence demonstrates that 
the Veteran's chronic acne existed prior to service, and that 
hidradenitis suppurativa was not shown in service or for many 
years afterward.  Although some physicians have opined that 
the Veteran's skin condition could be chloracne, most of the 
physicians, including the 2005 and 2007 VA examiners who 
reviewed the Veteran's service treatment records, have 
diagnosed cystic acne and hidradenitis suppurativa.  
Moreover, the service treatment records do not demonstrate 
that the pre-existing cystic acne permanently increased in 
severity during service, particularly in light of the 
improved condition of his skin as noted on examinations at 
the end of his period of active duty.  The 2007 VA examiner 
opined that the condition followed a natural progression 
during service.  The Board is of the opinion that this 
constitutes clear and unmistakable evidence that the 
Veteran's preexisting skin disorder did not increase in 
severity beyond the natural progression of the disorder.  As 
such, the Board finds that the pre-existing cystic acne was 
not aggravated by active service.  38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306.  In addition, the weight of the medical 
evidence shows that hidradenitis suppurativa was not incurred 
in service or for years afterward.

In summary, the record fails to show competent and probative 
evidence of hidradenitis suppurativa in service or for many 
years thereafter, fails to show that preexisting cystic acne 
was permanently aggravated during service, and the 
preponderance of the evidence is against a finding that the 
Veteran's current skin disorders (other than the already 
service-connected pseudofolliculitis barbae) are due to or 
aggravated by service.  Therefore, the Board finds that the 
preponderance of the evidence is against the claim, and the 
appeal must therefore be denied.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Earlier Effective Date for Service Connection for PTSD

The Veteran contends that an effective date prior to March 
12, 2004 is warranted for the grant of service connection for 
PTSD.  He essentially contends that an earlier effective date 
is warranted for service connection for PTSD on the basis 
that a VA employee, D.M., either gave him poor advice on the 
filing deadline for his VA Form 9, or that he failed to file 
his VA Form 9 for him in a timely manner, resulting in the 
closure of his original appeal for service connection for 
PTSD.

The effective date for a grant of service connection is the 
day after separation from service or day entitlement arose, 
if a claim is received within one year of separation from 
service, otherwise the date of receipt of claim, or the day 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110 
(b)(1); 38 C.F.R.§ 3.400 (b)(2)(i).  If the grant is based on 
a claim which has been finally denied and subsequently 
reopened by the submission of new and material evidence, the 
effective date is the date of receipt of the new claim, or 
the day entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400(q), (r).

Historically, the Veteran's initial claim for service 
connection for PTSD was received by VA on December 6, 2001.  
The RO denied service connection for PTSD in an April 2002 
rating decision, and the Veteran was notified of this 
decision by a letter dated on May 6, 2002.

The Veteran subsequently submitted additional evidence 
regarding his claim, and in a September 2002 rating decision, 
the RO again denied service connection for PTSD.  The Veteran 
was notified of this decision by a letter dated on October 
16, 2002.  A Notice of Disagreement was received from the 
Veteran on February 4, 2003 at the El Paso VA Medical Center.  
The Notice of Disagreement was subsequently received at the 
RO in Waco, Texas.

The Waco RO issued a Statement of the Case on June 12, 2003.  
The RO included a cover letter with the statement of the case 
notifying the Veteran that "You must file your appeal with 
this office within 60 days from the date of this letter or 
within the remainder, if any, of the one-year period from the 
date of the letter notifying you of the action that you have 
appealed.  If we do not hear from you within this period, we 
will close your case.  If you need more time to file your 
appeal, you should request more time before the time limit 
for filing your appeal expires." (Emphasis in original.)

Prior to October 16, 2003, one year of the date of the letter 
notifying the Veteran of the September 2002 rating decision 
denying service connection for PTSD, the VA did not receive a 
VA Form 9 or Substantive Appeal, or any further written 
disagreement regarding the issue of service connection for 
PTSD, from the Veteran.

On March 12, 2004, the Veterans Services Division of a RO in 
Texas received the Veteran's Appeal to Board of Veterans' 
Appeals (VA Form 9) pertaining to the issue of PTSD.  This VA 
Form 9 was signed by the Veteran and dated on March 12, 2004.  
He noted that he had no representative.  He wrote, 
"Reference:  LTR dated 6-12-03; SOC dated 6-9-03."  The VA 
Form 9 was later received by the Waco RO.

Records on file reflect that the Veteran had no 
representative before VA until late March 2004.

By a letter to the Veteran dated on April 23, 2004, the Waco 
RO informed him that on March 12, 2004, it had received his 
VA Form 9, but could not accept the form to further the 
appeal process because it was not timely filed.  The RO 
informed him that because it did not receive his VA Form 9 by 
October 16, 2003, the appeal period was considered closed.  
The RO stated that his letter would be considered as a 
request to reopen the claim.

Included in the claims file is a May 20, 2004 email from 
D.M., a VA employee, that was sent to another VA employee.  
In the email, D.M. stated that the Veteran had filed a Notice 
of Disagreement on February 4, 2003 and then on June 12, 2003 
was sent a Statement of the Case with a VA Form 9 attached.  
In his email, D.M. stated:  

[The Veteran] was waiting to develop more 
evidence to support his claim for PTSD 
and ever so often came by letting me know 
that he was still attending his PTSD 
group and doctor visits and was placed on 
medication.  I told him all this was good 
for new evidence in support of his claim 
and told him that he had to turn 
everything in by 6-12-04 to stay within 
his one year limit.  On 3-12-04 he 
decided to turn everything in to make 
sure he met the one year deadline only to 
find out that the real deadline was 02-02 
04 and not 06-12-04 as I told him.  This 
was definitely my fault and need your 
advice how to correct this.  I do not 
know what I was thinking but the fault 
does not lie with the veteran. . . . 
Ironically he is the president of the 
Vietnam Veterans of America here in El 
Paso and has helped many other veterans 
with their claims and finally decided to 
work on his own after so many years and 
to find out I gave him the wrong 
deadline.  What can I do to make this 
right? . . . I told him I would do 
everything I could to make it right and 
would take the heat for this because it 
was I that gave him the wrong date.

By a statement dated in June 2004, the Veteran said he 
understood that his appeal for PTSD was reopened because his 
Form 9 was not returned by D.M. in a timely fashion.

An undated Out-Based Transmittal reflects that D.M. was at 
one time the supervisor of the El Paso Veterans Benefits 
Administration (VBA) Office. 

When the RO granted service connection for PTSD in a July 
2004 rating decision, it assigned an effective date of March 
12, 2004, finding that that was the date of receipt of the 
Veteran's reopened claim for service connection for PTSD.  
See 38 C.F.R. § 3.400(r).  The Veteran was notified of this 
decision on July 15, 2004.  

By a statement dated in July 2004, the Veteran asserted that 
an earlier effective date of September 9, 2003 should be 
assigned for the grant of service connection for PTSD.

By a letter to a member of Congress dated in October 2004, 
the Veteran asserted that D.M., the supervisor of the VBA 
office in El Paso, had been assisting him with his claim, and 
had failed to respond to a VA notice in a timely manner.  He 
said the RO had approved his claim but failed to give him all 
of his back pay, as he had failed to respond to a notice 
within a certain time frame.  He stated, "I again went with 
Mr. [M.] who apologized to me stating I was right in the fact 
that we only had 60 days and not 1 year as he thought to 
respond to the notice accordingly the VA treated my claim as 
a new case."  He said Mr. M. took full responsibility and 
planned to email his boss in Waco and confess that he made a 
mistake by not answering his claim in a timely manner.  The 
Veteran said he himself was the chairman for the Vietnam 
Veterans Assistance Foundation of Texas, Inc., an 
organization dedicated to helping Texas veterans, and was 
also vice-president of a local chapter of Vietnam Veterans of 
America.

By a statement dated in February 2005, the Veteran said that 
D.M. gave him the wrong date for his appeal action and for 
that reason he should be granted an earlier effective date of 
June 12, 2003.

In a June 7, 2005 email to a different VA employee, D.M. 
forwarded the above noted email, and said, "I hope this will 
help him with a favorable decision on his retroactive date on 
his last appeal.  I explained to him that his prior appeals 
date where [sic] in all likelihood a dead issue because the 
statue [sic] of limitations was way past.  However the last 
appeal is were [sic] I gave him the wrong date could be a 
unmistakable error on the VA because I coached him on the 
wrong appeal end date."

At a June 2005 RO hearing, the Veteran reiterated many of his 
assertions, and also contended that he gave a signed VA Form 
9 to D.M. shortly after he received a Statement of the Case 
from the RO.  He said he signed another VA Form 9 in March 
2004.

By a letter dated in July 2005, the Veteran contended that he 
was entitled to equitable tolling of the one-year filing date 
of his VA Form 9, as he was given incorrect advice regarding 
the filing deadline by a VA employee.  He cited Bailey v. 
West, 160 F.3d 1360 (1998).

By a letter dated in March 2006, the Veteran said that when 
he received correspondence from VA in reference to his PTSD 
claim, he took it to D.M., and told him he thought he had 
only 60 days to respond, but D.M. told him he had a year to 
answer.  The Veteran said he later found out that he was 
right all along.

By a statement dated in July 2007, the Veteran's new 
representative asserted that the Veteran gave D.M. his VA 
Form 9 and assumed it had been filed before the deadline.  He 
asserted that an effective date of December 6, 2001 should be 
assigned for the grant of service connection for PTSD.  He 
contended that the Veteran bore no fault as he relied on the 
advice of a VA employee, and requested equitable relief.

Under prior case law, under certain circumstances, a 
statutory filing period may be equitably tolled due to 
conduct of VA.  See Bailey v. West, 160 F.3d 1360, 1365 (Fed. 
Cir. 1998).  However, in Bowles v. Russell, 551 U.S. 205, 127 
S. Ct. 2360 (2007), the United States Supreme Court held that 
jurisdictional time periods for taking an appeal may not be 
extended for equitable reasons.  See also Henderson v. Peake, 
22 Vet. App. 217 (2008).

The evidence does not show that the Veteran was prevented 
from filing an appeal in this case.  His many statements 
reflect that he received the June 2003 Statement of the Case 
with attached cover letter providing him with written notice 
of the deadline for filing a Substantive Appeal as to the 
issue of service connection for PTSD.  Although he may have 
received incorrect verbal advice from a VA employee, the 
Board finds that he also received accurate written notice of 
the deadline for filing his Substantive Appeal, understood 
the requirements, and still failed to file his Substantive 
Appeal in a timely manner.  In this regard, the Board notes 
that the Veteran was a vice-president of a local chapter of 
Vietnam Veterans of America, an organization which assists 
veterans with their VA claims, and thus he can be supposed to 
have even more knowledge of the filing requirements for VA 
claims than a typical claimant.  

Despite his more recent assertions, the claims file does not 
show any VA Form 9 dated prior to March 2004 regarding the 
Veteran's claim for service connection for PTSD.  The Board 
finds that his more recent statements to the effect that he 
submitted a signed and dated VA Form 9 to D.M. shortly after 
receiving the June 2003 Statement of the Case to be 
incredible.  In this regard, the Board finds it significant 
that at no point does D.M. acknowledge the existence, receipt 
of, or his failure to forward an earlier dated, timely, VA 
Form 9, only that he had provided the Veteran incorrect 
information.  Although the Board is sympathetic to the 
Veteran, the fact remains that the law does not provide for 
equitable tolling in his case.

Hence, the Board finds that the September 2002 denial of the 
Veteran's initial claim for service connection for PTSD 
became final on October 16, 2003, one year after the date he 
was notified of the denial.

Where there has been a prior final denial, the award of VA 
benefits may not be effective earlier than the date the VA 
received the particular application for which the benefits 
were granted.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q), 
(r); Washington v. Gober, 10 Vet. App. 391 (1997).  Thus, the 
effective date for service connection for PTSD may be no 
earlier than the date the application to reopen the claim was 
received by the VA, on March 12, 2004. 


ORDER

New and material evidence having been submitted, the claim 
for service connection for cystic acne is reopened, and to 
this extent only, the appeal is granted.

Service connection for a skin disorder is denied.

An effective date earlier than March 12, 2004, for the grant 
of service connection for PTSD, is denied.


REMAND

A preliminary review of the record discloses the need for 
further development of the Veteran's claim for an initial 
evaluation in excess of 10 percent for pseudofolliculitis 
barbae.  The record reflects that in a December 2005 rating 
decision, the RO granted service connection for 
pseudofolliculitis barbae, rated 10 percent disabling.  In a 
letter received in April 2006, the Veteran stated that he was 
appealing the decision made in reference to his 
pseudofolliculitis barbae condition, specifically, he did not 
agree with the 10 percent rating assigned.

In the Board's view, this April 2006 correspondence acted to 
express disagreement with the December 2005 rating decision 
as to the initial disability rating assigned for 
pseudofolliculitis barbae.  38 C.F.R. § 20.201.  However, the 
RO has not issued the Veteran a Statement of the Case on this 
particular issue.  

Accordingly, the Board is required to remand this issue to 
the RO for the issuance of a statement of the case addressing 
the issue of entitlement to a higher initial rating for 
service-connected pseudofolliculitis barbae.  See 38 C.F.R. 
§§ 19.26, 19.29; Manlincon v. West, 12 Vet. App. 238 (1999).  
After the RO has issued the Statement of the Case, the claim 
should be returned to the Board only if the Veteran perfects 
the appeal in a timely manner.  See 38 C.F.R. § 20.200; 
Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the Veteran will be notified 
when further action on his part is required.  Accordingly, 
this case is REMANDED for the following action:


The RO/AMC should furnish the Veteran a 
Statement of the Case on the issue of 
entitlement to an initial rating in 
excess of 10 percent for 
pseudofolliculitis barbae.  The Veteran 
and his representative should be clearly 
advised of the need to file a Substantive 
Appeal within 60 days of the date of the 
Statement of the Case if he wishes to 
complete an appeal for this matter.


The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The Veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with this matter.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  No action is required of the Veteran until 
he is notified



______________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


